Citation Nr: 0906115	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinea pedis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to 
September 1989, from January 1991 to April 1991, and from 
July 2004 to September 2004 and 17 years inactive duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran provided testimony at an April 2008 hearing 
before the regional office.  A transcript of the hearing is 
associated with the claims folder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from chronic 
tinea pedis which he sustained during service in 2004 when he 
was deployed.  He further contends that his chronic condition 
has subsequently worsened.    

An entry in the service treatment record (STR) dated in July 
2005 indicated that the Veteran has tinea pedis during his 
deployment in 2004 and that it was treated successfully with 
Lamisil.  The Veteran's STR's during his time of deployment, 
from July 2004 through September 2004 do not demonstrate 
complaints, treatment, or a diagnosis of tinea pedis.    

A VA outpatient treatment record dated in April 2006 
indicated that the Veteran has tinea pedis, however, he does 
not have a rash.  A subsequent VA outpatient treatment record 
dated in January 2007 indicated that the Veteran has pain 
associated with his tinea pedis.  

In an April 2008 regional office hearing, the Veteran 
testified that when he was deployed in the Middle East his 
feet were dry, cracking, and bleeding.  He further contended 
that it became difficult to walk due to his condition.  
Regarding the treatment of his condition in the Middle East, 
the Veteran explained that if an individual had tinea pedis, 
he or she would typically report that the condition existed, 
however, there would not be an examination by medical 
personnel.  As such, the service member was instructed to 
take a bag with Lamisil and swabs to treat the disease.  
Finally, the Veteran indicated that during the past winter, 
his condition was as bad as it was initially, and that he was 
again experiencing difficulty walking due to the cracking and 
bleeding of his feet.      

Given the above, A VA examination should be conducted to 
clarify the current nature and likely etiology of any skin 
diseases or rashes of the feet that the veteran may have.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any skin diseases or rashes of 
the feet which may be present.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  
   
Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that the 
Veteran's current skin condition of the 
feet is the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




